Filed 5/27/22 P. v. Delacruz CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082771
           Plaintiff and Respondent,
                                                                                (Super. Ct. No. F19907651)
                    v.

    MICHAEL ARTHUR DELACRUZ,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Houry A.
Sanderson, Judge.
         Devon Stein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Michael A. Canzoneri and
Barton Bowers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Smith, J. and Meehan, J.
       Defendant Arthur Delacruz seeks remand for resentencing pursuant to recently
enacted legislation, specifically Assembly Bill No. 518 (2021-2022 Reg. Sess.; Stats.
2021, ch. 441) (Assembly Bill No. 518). The People agree the matter must be remanded
for resentencing. We agree with the parties, vacate the sentence, and remand the matter
for resentencing. The judgment is otherwise affirmed.
                      FACTS AND PROCEEDURAL HISTORY
       A sheriff’s deputy initiated a traffic stop on a Mercedes without a rear license
plate, but the car sped away. The deputy pursued the Mercedes, which, at one point, sped
the wrong way down a one-way street. The pursuit continued for almost three miles and
lasted about two minutes. It ended when the Mercedes collided with a Ford. Delacruz
was arrested as the driver of the Mercedes. The driver of the Ford was taken to the
hospital, where it was determined he had a fractured sternum.
       Delacruz was convicted by a jury of three felonies: evading an officer causing
injury (count 1); driving the wrong way while evading a peace officer (count 2); and
evading an officer with willful disregard (count 3). (Veh. Code, §§ 2800.3, subd. (a),
2800.4, 2800.2, subd. (a).) The jury also found true an enhancement attached to count 1,
to the effect that, in committing the offense charged in count 1, Delacruz personally
inflicted serious bodily injury. (Pen. Code,1 § 969f.) In a bifurcated proceeding, the trial
court found Delacruz had suffered a strike prior, a serious felony prior, and two prison
priors (the prison priors were dismissed). (§§ 667, subds. (b)-(i), 667, subd. (a)(1), 667.5,
subd. (b).)
       On count 1, Delacruz was sentenced to 15 years (the middle term of five years,
doubled on account of his strike prior, with an additional five years for his serious felony
prior). Delacruz was sentenced to concurrent terms of four years on each of counts 2 and
3 (the middle term of two years, doubled on account of his prior strike).

1      Undesignated statutory references are to the Penal Code.


                                             2.
                                      DISCUSSION
I.     Remand for Resentencing is Required
       Delacruz was convicted of three offenses based on his speeding away from, and
evasion of, a sheriff’s deputy. Delacruz argues: “All three convictions were based on the
same course of conduct and as such, the court erred when it failed to stay … two of the
sentences under Penal Code section 654.” He contends: “Further, in light of
amendments to section 654 by Assembly Bill No. 518, remand is required for the trial
court to decide which counts to stay and which to impose.” The People do not oppose
Delacruz’s arguments and agree that remand for resentencing is required for the court to
apply section 654, as amended by Assembly Bill No. 518. We see no reason to disagree
with the parties. Accordingly, we vacate Delacruz’s sentence and remand the matter for
resentencing. At resentencing, the trial court shall exercise its discretion under section
654, as amended by Assembly Bill No. 518, to stay the sentences on any two of the
counts of conviction.
                                      DISPOSITION
       Delacruz’s sentence is vacated, and the matter remanded for resentencing
consistent with this opinion. In all other respects, the judgment is affirmed.




                                             3.